Name: Council Directive 83/206/EEC of 21 April 1983 amending Directive 80/51/EEC on the limitation of noise emissions from subsonic aircraft
 Type: Directive
 Subject Matter: air and space transport;  environmental policy;  deterioration of the environment
 Date Published: 1983-05-04

 Avis juridique important|31983L0206Council Directive 83/206/EEC of 21 April 1983 amending Directive 80/51/EEC on the limitation of noise emissions from subsonic aircraft Official Journal L 117 , 04/05/1983 P. 0015 - 0017 Spanish special edition: Chapter 07 Volume 3 P. 0162 Portuguese special edition Chapter 07 Volume 3 P. 0162 Finnish special edition: Chapter 15 Volume 4 P. 0122 Swedish special edition: Chapter 15 Volume 4 P. 0122 *****COUNCIL DIRECTIVE of 21 April 1983 amending Directive 80/51/EEC on the limitation of noise emissions from subsonic aircraft (83/206/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Having regard to the draft Directive submitted by the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas changes made by the International Civil Aviation Organization to Annex 16 of the Convention on international civil aviation, which specifies aircraft noise emission standards, and other action in the international area on aircraft noise have made it necessary to make certain amendments to Council Directive 80/51/EEC of 20 December 1979 on the limitation of noise emissions from subsonic aircraft (3). Whereas it is necessary to clarify the intention of Articles 1 and 5 of Council Directive 80/51/EEC; Whereas civil subsonic jet aeroplanes which are not registered in the territories of Member States and which do not comply with the relevant international standards should be prevented from operating in those territories after 31 December 1987, subject to possible temporary exemptions until 31 December 1989; Whereas it would not seem necessary to extend this ban to Greenland in view of its geographical location and sparse population; Whereas an exception to the rules on noise certification should be made for a small number of specially designed aircraft used for transport for the aeronautical industry in the Community, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 80/51/EEC shall be amended as follows: 1. Article 1 shall be replaced by the following: 'Article 1 Each Member State shall ensure that any civil subsonic jet or propellor-driven aeroplane registered in its territory and falling within one of the categories set out in Volume I (Aircraft Noise) of Annex 16 to the Convention on international civil aviation, as applicable from 26 November 1981, in accordance with Amendment 5, (hereinafter referred to as Annex 16/5) may not be used in the territory of Member States unless it has granted noise certification on the basis of satisfactory evidence that the aeroplane complies with requirements which are at least equal to the applicable standards specified in Part II, Chapters 2, 3, 5 or 6 of Volume I of Annex 16/5.' 2. In Article 2 (1): - the word 'aircraft' shall each time be replaced by the word 'aeroplane'. - in (e) the word 'weights' shall be replaced by the word 'mass'. 3. Article 3 (1) shall be replaced by the following: '1. Each Member State shall ensure that all civil propellor-driven aeroplanes with a maximum certificated take-off mass not exceeding 5 700 kg and all civil subsonic jet aeroplanes if they do not fall within one of the categories set out in Volume I of Annex 16/5, but use aerodromes situated in any Member State, are certificated in accordance with requirements which are at least equal to the applicable standards specified in Part II, Chapter 2 or 6 of Volume I of Annex 16/5 when being newly registered in its territory.' 4. In Article 4 the word 'aircraft' shall be replaced each time by the word 'aeroplanes'. 5. Article 5 shall be replaced by the following: 'Article 5 1. Without prejudice to Article 1, each Member State shall ensure that as from 1 January 1987 civil subsonic jet aeroplanes registered in its territory may not be used in the territory of Member States unless it has granted noise certification on the basis of satisfactory evidence that these aeroplanes comply with requirements which are at least equal to the standards specified in Part II, Chapter 2, of Volume I of Annex 16/5. 2. The competent authorities of the Member States may grant temporary exemptions from paragraph 1 or from Article 7 (2) if the operator undertakes to replace the aeroplanes concerned, by 31 December 1988 at the latest, by other aeroplanes available on the market which comply with requirements which are at least equal to the noise standards specified in Part II, Chapter 3, of Volume I of Annex 16/5.' 6. In Article 6: - the word 'aircraft' shall be replaced by the word 'aeroplanes', - the present text shall become paragraph 1, - the following paragraph shall be added: '2. Member States may authorize the use of civil propellor-driven aeroplanes with a maximum certificated take-off mass exceeding 5 700 kg which are specially designed and manufactured in very few units, and used for the transportation of aeronautical industry products of exceptional sizes, and which cannot be put into service on the basis of the other provisions of this Directive, if they ensure that such aeroplanes operate only in their territory or in that of other consenting States. A Member State shall, before granting an authorization in accordance with this paragraph, inform the Commission thereof.' 7. In Article 7: - the word 'aircraft' shall each time be replaced by the word 'aeroplanes', - the existing text shall become paragraph 1, - the following paragraphs shall be added: '2. As from 1 January 1988, Member States shall not permit the operation in their territories of civil subsonic jet aeroplanes which are not registered in a Member State and which do not comply with requirements which are at least equal to the noise standards specified in Part II, Chapter 2, of Volume I of Annex 16/5. 3. The competent authorities of the Member States may allow temporary exemptions from paragraph 2 if the operator furnishes proof of the economic or technical impossibility of serving their airports by means of aeroplanes which comply with the standards referred to in paragraph 2. Such exemptions must expire by 31 December 1989 at the latest. 4. Paragraphs 2 and 3 of this Article shall not apply to Greenland.' Article 2 1. Member States shall bring into force the provisions necessary to comply with this Directive not later than 12 months after its notification. They shall forthwith inform the Commission thereof (1). 2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 21 April 1983. For the Council The President D. von WUERZEN The Council has received the following communication from the Government of the Federal Republic of Germany: 'When depositing its instruments of ratification of the Treaties establishing the European Communities, the Government of the Federal Republic of Germany declared that these Treaties applied equally to Land Berlin. It declared at the same time that the rights and responsibilities of France, the United Kingdom and the United States in respect of Berlin were unaffected. In view of the fact that civil aviation is one of the areas in which the said States have specifically reserved powers for themselves in Berlin, and following consultations with the Governments of these States, the Government of the Federal Republic of Germany states that the Council Directive amending Directive 80/51/EEC on the limitation of noise emissions from subsonic aircraft does not cover Land Berlin.' (1) OJ No C 334, 20. 12. 1982, p. 137. (2) OJ No C 348, 31. 12. 1981, p. 3. (3) OJ No L 18, 24. 1. 1980, p. 26. (1) This Directive was notified to the Member States on 26 April 1983.